            Case 5:19-cv-00170-gwc Document 46 Filed 05/12/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT

 UNITED STATES SECURITIES AND                   )
 EXCHANGE COMMISSION,                           )
                                                )
        Plaintiff,                              )
                                                )
        v                                       )               Case No. 5:19-cv-170
                                                )
 TRUDY GILMOND, OLIVE GILMOND                   )
 and KELLIE KING,                               )
                                                )
        Defendants.                             )

                       STIPULATED ORDER STAYING DEADLINES

       Before the Court is the parties’ Joint Motion to Stay Deadlines in this case as they

attempt to finalize a resolution reached during an Early Neutral Evaluation on May 6, 2020. The

Court finds good cause to grant the motion. Accordingly, IT IS HEREBY ORDERED:

       1. The parties’ Joint Motion to Stay Deadlines in this matter is GRANTED.

       2. This case is STAYED until July 6, 2020.

       3. The SEC shall notify the Court on or before July 6, 2020 regarding the status of the

proposed settlement.

       Dated at Burlington, in the District of Vermont, this 12th day of May, 2020.


                                                            /s/ Geoffrey W. Crawford
                                                            Chief Judge
                                                            United States District Court
